UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 18, 2012 Patient Safety Technologies Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-09727 13-3419202 (State or Other Jurisdiction of Incorporation) Commission File Number (IRS Employer Identification No.) 2 Venture Plaza, Suite 350, Irvine, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(949) 387-2277 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The voting results for the matters submitted to a vote of our stockholders at our Annual Meeting of Stockholders held on July 18, 2012, which are described in detail in our proxy statement filed with the Securities and Exchange Commission on June 27, 2012, are as follows: 1A. Directors elected to serve until our 2013 annual meeting of stockholders by the holders of our common stock and Series A Preferred Stock voting together as a single class: For Withheld John P. Francis Wenchen Lin Brian E. Stewart 1B. Directors elected to serve until our 2013 annual meeting of stockholders by the holders of our Series A Preferred Stock: For Withheld Louis Glazer, M.D., Ph.G. -0- Lynne Silverstein -0- 2. Ratification of the appointment of Squar, Milner, Peterson, Miranda & Williamson, L.L.P. as our independent registered public accounting firm for the fiscal year ending December 31, 2012: For Against Abstain Broker Non-votes 3. Amendment of our Amended and Restated Certificate of Incorporation to change the par value of our common stock from $0.33 to $0.0001: For Against Abstain Broker Non-votes 4. Amendment of our Amended and Restated Certificate of Incorporation to effect a reverse stock split of our common stock: For Against Abstain Broker Non-votes 5. Amendment of the Patient Safety Technologies, Inc. 2009 Stock Option Plan to increase the number of shares issuable under the Plan from 3,000,000 to 4,500,000 and to clarify the non-discretionary nature of the share limit on annual grants: For Against Abstain Broker Non-votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Patient Safety Technologies, Inc. Dated: July 23, 2012 By: /s/ DAVID C. DREYER David C. Dreyer Executive Vice President, Chief Financial Officer, and Secretary 3
